        UNITED STATES DISTRICT COURT                                                         5/18/21
        SOUTHERN DISTRICT OF NEW YORK




          Irving H. Picard,

                                 Plaintiff,
                                                                                  20-cv-10109 (AJN)
                         –v–
                                                                                  MEMORANDUM
          Sage Realty, et al.,                                                   OPINION & ORDER

                                 Defendants.




          Irving H. Picard,

                                 Plaintiff,
                                                                                  20-cv-10057 (AJN)
                         –v–
                                                                                  MEMORANDUM
          Sage Associates, et al.,                                               OPINION & ORDER

                                 Defendants.




        ALISON J. NATHAN, District Judge:

        Defendants move to withdraw the reference to the bankruptcy court of the adversary

proceeding initiated against them by Plaintiff the Trustee, which was brought to avoid and

recover purportedly fraudulent transactions from Bernard L. Madoff Investment Securities LLP.

For the reasons that follow, the Court determines that withdrawal of the reference is mandatory

under 28 U.S.C. § 157(d) and GRANTS Defendants’ motion.

   I.      BACKGROUND
                                                   1
       Immediately following Bernie Madoff’s arrest on December 11, 2008 for securities fraud,

Bernard L. Madoff Investment Securities, LLC (“BLMIS”) was placed into liquidation

proceedings pursuant to the Securities Investor Protection Act (“SIPA”). See SEC v. Madoff, No.

08-cv-10791 (LLS) (S.D.N.Y. Dec. 15, 2008), ECF Dkt. Nos. 4-6. The Court appointed Irving

H. Picard, Esq. (“the Trustee”) as a trustee and removed the proceedings to the United States

Bankruptcy Court for the Southern District of New York, as mandated by SIPA, 15 U.S.C. §

78eee(b)(4). Id. After a thorough investigation of BLMIS, the Trustee found, with very few

exceptions, no securities were ever purchased on behalf of customers and that any “profits” were

fictious, as BLMIS simply paid customers with moneys from other customers’ initial

investments in the fashion of a traditional Ponzi scheme. Case No. 20-cv-10057, Dkt. No. 7 at

5.1

       Pursuant to SIPA, which “establishes procedures for liquidating failed brokerdealers,” the

Trustee created “a fund of customer property” in order to prioritize distribution to BLMIS

customers. In re Bernard L. Madoff Inv. Sec. LLC, 424 B.R. 122, 132-33 (Bankr. S.D.N.Y.

2010), aff’d, 654 F.3d 229 (2d Cir. 2011) (quotations omitted). Each customer is entitled to a pro

rata portion of that fund to the extent of their net equity. Id. (citing 15 U.S.C. § 78fff-2(c)(1)(b)).

Under SIPA, “net equity” is “the dollar amount of the accounts or accounts of a customer,”

which, is determined by “calculating the sum which would have been owed by the debtor to such

customer if the debtor had liquidated, by sale or purchase on the filing date . . . all securities

positions of such customer . . .” minus “any indebtedness of such customer to the debtor .” 15

U.S.C. § 78lll(11).




       1
           All docket citations are to 20-cv-10057 unless otherwise stated.

                                                               2
        In administering the fund, the Trustee determined that not all of BLMIS customers fared

equally after the Ponzi scheme collapsed. Some customers, despite being victims of the fraud,

were nonetheless “net winners,” in that they withdrew more funds from BLMIS than they

deposited. Dkt. No. 7 at 5. These were funds simply taken from the investments of other

BLMIS customers. Id. The Trustee initiated over a thousand avoidance actions in Bankruptcy

Court to avoid and recover these fraudulent transfers so they could be ratably distributed to the

“net losers” of the BLMIS fraud, i.e., those who had deposited more into the investment fund

than they withdrew. Id. For purposes of these proceedings, the “net winners” are further divided

into those who received transfers in “bad faith” and “good faith,” and for the latter category,

recovery is limited to transfers made within the two-year period preceding the date of Madoff’s

arrest. Id. at 4-5.

        As part of this process, the Trustee brought an adversary proceeding in Bankruptcy Court

against the individual and entity defendants in this action, who the Trustee contends are “net

winners” within the “good faith” safe harbor provision, and thus are subject to the “Two-Year

Transfers” rule. Dkt. No. 3 at 2. The Trustee seeks to avoid and recover a $13,510,000 transfer

to Defendant Sage Associates and a $3,370,000 transfer to Defendant Sage Realty, and to hold

the individual defendants jointly and severally liable for those transfers in their alleged capacities

as partners or joint venturers. Id. at 2-3. Defendants answered The Trustee’s Amended

Complaints and proceeded to discovery. Id. Discovery has concluded and the case is near trial-

ready. Id.

        On December 1, 2020, Defendants filed a motion for this Court to withdraw the

bankruptcy reference in both proceedings. Dkt. No. 1. As the proceedings against Defendant

Sage Realty and Defendant Sage Associates have proceeded together in bankruptcy court, the



                                                      3
Court accepted those cases as related and considers the motions together. See Case No. 20-cv-

10109, Dkt. No. 4 at 2. The parties have informed the Court that the Bankruptcy Court has

stayed the case pending resolution of the instant motions at their request. Dkt. No. 12. After

Defendants’ motion was fully briefed, the Court invited supplemental briefing on the issue of

whether “substantial and material consideration of non-Bankruptcy Code federal statutes is

necessary for the resolution of this proceeding,” and thus whether withdrawal is mandatory under

28 U.S.C. § 157(d). Dkt. No. 13. Plaintiff filed a sur-reply and Defendants filed a response.

Dkt. Nos. 14, 17.

   II.      DISCUSSION

         District courts may “provide that any and all cases under title 11 . . . shall be referred to

the bankruptcy judges for the district.” 28 U.S.C. § 157(a). In the Southern District of New

York, all cases and proceedings arising under or related to a bankruptcy case, including

liquidations under the SIPA, are automatically referred to the Bankruptcy Court. In the Matter of

Standing Order of Reference Re: Title 11, No. 12-mc-00032 (S.D.N.Y. Jan. 31, 2012). Despite

the automatic referral, a Court must withdraw the reference if it determines that “resolution of

the proceeding requires consideration of both title 11 and other laws of the United States

regulating organizations or activities affecting interstate commerce.” 28 U.S.C. § 157(d). Even

if withdrawal is not mandatory, the Court is also permitted to withdraw a case or proceeding for

“cause shown.” 28 U.S.C. § 157(d).

         Defendants claim that the Court is required to withdrawal the reference under the

mandatory withdrawal provision of 28 U.S.C. § 157(d). They argue that the adversary

proceeding involves the “substantial and material consideration of non-Bankruptcy Code federal

statues,” specifically whether the Trustee is permitted under SIPA to calculate Defendants net

                                                        4
equity in the customer fund using a process called the “Net Investment Method.” They also

argue that, even if withdrawal is not mandatory, the Court should exercise its discretion to

withdraw because the individual defendants have made jury demands.

       For the reasons that follow, the Court agrees with Defendants that withdrawal of the

reference is mandatory because of the issues presented in the adversary proceedings. Because

withdrawal is mandatory, the Court need not discuss Defendants’ request to withdraw under the

permissive provision of 28 U.S.C. § 157(d).

       A. The Net Investment Method and the Net Equity Decision

       Understanding the nature of the issues presented in the adversary proceeding requires

some background on how the BLMIS customer fund has been administered and the Second

Circuit’s decision in In re Bernard L. Madoff Inv. Sec. LLC, 654 F.3d 229 (2d Cir. 2011) (the

“Net Equity Decision”). In administering the customer fund set up for customers of BLMIS

under SIPA, the Trustee was required to distribute funds to customers based on their “net

equity.” After sorting through decades worth of fraudulent transfers and recordkeeping from

BLMIS, the Trustee chose what is called the “Net Investment Method” in calculating BLMIS

customers’ net equity. Id. at 233. Under this method, net equity is the amount of cash deposits

that any given customer made to BLMIS subtracted by the amount of any cash withdrawals they

received from BLMIS. Id. As a result, only those who were the “net losers” of the Madoff fraud

were entitled to recover from the fund. Id. For that reason, Defendants’ claims to the customer

fund were denied by the Trustee. See Dkt. No. 7 at 2. Some customers argued that instead of the

Net Investment Method, the Trustee should utilize the “Last Statement Balance” Method, under

which a customer would be entitled to recover the market value of the securities, as reflected on




                                                    5
their last customer statement that had been issued to them by BLMIS. In re Bernard L. Madoff

Inv. Sec. LLC, 654 F.3d at 233-34.

       The Second Circuit was presented with the question in the Net Equity Decision of

whether the Trustee’s choice of method for calculating the BLMIS claimants “net equity,” the

Net Investment Method, was permissible under SIPA. Id. at 235. The Second Circuit explained

that the “the statutory language does not prescribe a single means of calculating ‘net equity’ that

applies in the myriad circumstances that may arise in a SIPA liquidation.” Id. SIPA requires

only that “net equity” be determined by “calculating the sum which would have been owed by

the debtor to such customer if the debtor had liquidated, by sale or purchase . . . all securities

positions of such customer . . . minus . . . any indebtedness of such customer to the debtor . . .”

Id. at 237 (citing 15 U.S.C. § 78lll(11)). In many instances, a customer’s “securities position”

with a debtor may be best determined by reference to their account statements, i.e. via a method

such as the Last Statement Balance method, as opposed to the Net Investment Method, which

“wipes out all events of a customer’s investment history except for cash deposits and

withdrawals.” Id. at 237-38. But, the Second Circuit explained that SIPA also requires that the

Trustee “make payments to customers based on ‘net equity’ insofar as the amount owed to the

customer is ‘ascertainable from the books and records of the debtor or [is] otherwise established

to the satisfaction of the trustee.’” Id (citing 15 U.S.C. § 78fff–2(b)). According to the Second

Circuit, if the customers’ account statements are based entirely on the fabrications of a fraudulent

debtor and thus do not reflect any real “securities positions,” then SIPA does not require the

Trustee to rely on those statements in determining amounts “owed by the debtor” to the customer

for the purposes of net equity. Id. In such cases, a method such as the Net Investment Method is

more appropriate. Id.



                                                      6
        The Second Circuit then applied these principles to the BLMIS customers involved in

that appeal, which were the ones for whom Madoff claimed to have implemented the “split-strike

conversion” investment strategy.2 Id. at 231 & n.1. Representing the vast majority of accounts

at BLMIS, the “split-strike” accounts were customers who had “relinquish[ed] all investment

authority to Madoff.” In re Bernard L. Madoff Inv. Sec. LLC, 424 B.R. at 128-30. Madoff

would then put their cash investments in a “slush fund,” out of which Madoff would pay other

customers fictious returns and make withdrawals to enrich himself, his family, and his associates.

Id. For these customers, Madoff never actually used customer funds to purchase any securities.

Id. Instead, he provided customers with fraudulent “customer statements” that reflected fictious

returns, the amounts of which were determined based on “historical price and volume data for

each stock” that BLMIS had pretended to purchase. Id. Thus, these customer statements were

“bogus” and “devoid of any connection to market prices, volumes, or other realities.” Id. at 130.

        The Second Circuit held that, for these customers, “Mr. Picard’s selection of the Net

Investment Method was more consistent with the statutory definition of ‘net equity’ than any

other method advocated by the parties or perceived by this Court,” considering that the “[u]se of

the Last Statement Method in this case would have the absurd effect of treating fictitious and

arbitrarily assigned paper profits as real and would give legal effect to Madoff’s machinations.”

In re Bernard L. Madoff Inv. Sec. LLC, 654 F.3d at 235. But the Court was careful to note that

while “the extraordinary facts of this case make the Net Investment Method appropriate,” there

are “many instances[] [where] it would not be.” Id. at 238. In more “conventional cases,” the




2
  This was a “strategy” where BLMIS purportedly “invested customer funds in a subset, or ‘basket,’ of Standard &
Poor’s 100 Index (“S & P 100 Index”) common stocks, and maximized value by purchasing before, and selling after,
price increases.” In re Bernard L. Madoff Inv. Sec. LLC, 424 B.R. at 129-30. This “strategy” was never actually
used, however, as no securities were ever purchased for these customers, and in fact it would have been impossible
to implement, according to subsequent investigations. Id.

                                                            7
“last account statement will likely be the most appropriate means of calculating ‘net equity’[.]”

Id. Specifically, the Second Circuit noted that “[t]he Last Statement Method, for example, may

be appropriate when securities were actually purchased by the debtor, but then converted by the

debtor . . . Indeed, the Last Statement Method may be especially appropriate where—unlike with

the BLMIS accounts at issue in this appeal—customers authorize or direct purchases of specific

stocks.” Id.

       B. The Defendants’ Customer Accounts

       There is a subset of BLMIS customers who were not parties to the appeal in the Net

Equity Decision and are on different footing than the BLMIS customers in that case. For around

5% of accounts, Madoff did not utilize his traditional “split-strike conversion” investment

strategy. In re Bernard L. Madoff Inv. Sec. LLC, 424 B.R. at 130-31. For this small group,

which was comprised of “devoted customers” and “Madoff family members and employees,”

Madoff handled the accounts on an “account-by-account” basis, purportedly executing special

trades and generating even higher (fictitious) returns. Id. Although the so-called split-strike

conversion strategy was not used, BLMIS still engaged in the same fraudulent scheme of

generating fictitious profits based on “after-the-fact published selections of stocks and related

prices” for most of these V.I.P. accounts. Id. However, there were a very small amount of

customers within this subset for whom BLMIS did actually make “a few isolated trades” and

who entrusted to BLMIS “physical custody of a limited number of securities. . .” Id.

       Defendants claim to belong to this minority of the minority of BLMIS customers, distinct

from both the split-strike customers and non-split strike customers consisting of family and

friends who received even greater returns. Defendants, who were longstanding customers of

BLMIS but were not Madoff family members, friends, or employees, claim that unlike the other

                                                     8
BLMIS customers, they never “receive[d] invented account statements.” Dkt. No. 9 at 7 & n.4.

Instead, “Defendants’ account statements” allegedly “contained the securities that they

authorized and directed Madoff to purchase and their accounts tracked the returns of the

securities in which they instructed Madoff to invest.” Id. Therefore, even though BLMIS never

purchased any trades on behalf of Defendants, Defendants claim that their account statements

“mirrored what would have happened had the given transaction[s] been executed,” and for that

reason they argue Net Investment method should not apply to them. Dkt. No. 17 at 4. The

Trustee argues to the contrary that the Net Investment method is still an appropriate method for

calculating the Defendants net equity.

       C. The Issues Presented in the Adversary Proceeding

       One of the primary issues presented in the adversary proceeding is whether the Net

Investment Method can be applied to the Defendants’ customer accounts. As discussed below,

answering that question will likely require the court to engage in new and significant

interpretations of SIPA.

               1. The Appropriate Method for Calculating the Defendants’ Net Equity

       Assuming that the Defendants’ account statements do in fact track securities that the

Defendants directed BLMIS to purchase, then the court overseeing this case will need to decide

how their accounts should be treated under SIPA. That is a question of statutory interpretation.

Specifically, if a customer’s account statements contain trades that they authorized and directed,

but that were never actually executed, are those statements accurate reflections of the customer’s

“securities positions” for the purposes of “calculating the sum which would have been owed by

the debtor to [the] customer” under § 78lll(11) of SIPA? Are amounts owed based on those


                                                    9
statements “ascertainable from the books and records of the debtor or [] otherwise established to

the satisfaction of the trustee” under § 78fff-2? Or to the contrary, should those customers’

statements also be considered fictitious and unreliable, like those of the BLMIS customers in the

Net Equity Decision, considering that no securities were actually purchased?

       These questions are unsettled. The Second Circuit suggested the possibility that a

customer’s account statements should be relied upon under these circumstances in the Net Equity

Decision when it noted in dicta that “the Last Statement Method may be especially appropriate

where . . . customers authorize or direct purchases of specific stocks,” though the Court did not

clarify if that is also the case if the stocks were never actually purchased. Id. at 238. There is

also precedent for a SIPA Trustee to decide in the first instance to credit a customer’s account

statements in those situations. Id. at 240 (examining that in a prior case where customers were

misled by the debtor into believing that they were investing in existing mutual funds, and their

account statements mirrored what would have happened if the transactions had been executed,

the SIPA Trustee decided to reimburse the customers based on their account statements).

Therefore, without delving into the merits prematurely, the Court notes that, contrary to the

Trustee’s contention, it may be the case that the most appropriate method for calculating the

Defendants’ net equity under SIPA is the Last Statement Balance method.

               2. Whether the Net Investment Method is Permissible

       Next, assuming it is true that under SIPA the Defendants’ account statements should be

relied upon for determining their “securities positions” for the purposes of calculating net equity,

that would not end the inquiry. The question in this adversary proceeding is not merely which

method is most appropriate to determine the Defendants’ net equity, but whether the Net

Investment Method, the method that the Trustee has already chosen, is a permissible method as a

                                                     10
matter of law under SIPA. Specifically, if a customer’s account statement is an accurate or

reliable representation of their “securities positions,” is it still permissible for the Trustee to use

the Net Investment Method to “calculate sums owed” under § 78lll(11) SIPA, considering that

doing so would “wipe[] out all events of a customer’s investment history except for cash deposits

and withdrawals[?]” Id. at 238.

        That question is also unsettled. On one hand, the Second Circuit stated that there are

many instances where the Net Investment Method would “not be” “appropriate,” and suggested

that might be the case if a customer’s account statement reflected trades that it had authorized or

directed. Id. But the Second Circuit also cautioned that the method chosen should comport with

the objective of SIPA that the Trustee “achieve a fair allocation of the available resources among

the customers.” Id. at 240. Arguably, even if a method is not the best for measuring net equity as

statutorily defined for a particular customer, a method may nonetheless still be “appropriate” if it

would result in a more equitable allocation of the customer fund as a whole. Part of the Second

Circuit’s decision to permit the Net Investment Method in the Net Equity Decision was that “if

customers receive” reimbursement “based on property that is a fiction,” it “will necessarily

diminish the amount of customer property available to other investors.” Id. at 240. Therefore,

the law is far from clear on what kind of situations the Trustee would be precluded from using

the Net Investment Method.

                3. The Trustee’s Power to Choose the Net Investment Method Even if the
                   Last Statement Balance Method is Superior

        If it is the case that the Net Investment Method is a permissible method for calculating

the Defendants’ net equity but inferior to the Last Statement Balance method, the Court will be

directly confronted with determining whether the Trustee nonetheless has the inherent discretion


                                                       11
to choose that method as part of its powers and duties in administering a fund under SIPA. This

too is an unsettled question. In the Net Equity Decision, the Second Circuit noted the following

in dicta and in a footnote:

       “Because we find that, in this case, the Net Investment Method advocated by Mr. Picard
       is superior to the Last Statement Method as a matter of law, we have no need to consider
       whether a SIPA trustee may exercise discretion in selecting a method to calculate ‘net
       equity.’ Fraud is endlessly resourceful and the unraveling of weaved-up sins may
       sometimes require the grant of a measure of latitude to a SIPA trustee. It therefore
       appears to us that in many circumstances a SIPA trustee may, and should, exercise some
       discretion in determining what method, or combination of methods, will best measure
       ‘net equity.’ We have no reason to doubt that a reviewing court could and should accord
       a degree of deference to such an exercise of discretion so long as the method chosen by
       the trustee allocates ‘net equity’ among the competing claimants in a manner that is not
       clearly inferior to other methods under consideration.”


       In re Bernard L. Madoff Inv. Sec. LLC, 654 F.3d at 238 n.7. In a subsequent opinion, the

Second Circuit referred to its suggestion that “a SIPA trustee should ‘exercise some discretion’”

in the Net Equity Decision as “dicta” and again declined to answer the question. See In re

Bernard L. Madoff Inv. Sec. LLC, 779 F.3d 74, 80 (2d Cir. 2015). And neither § 78fff-1, which

covers the “Powers and duties of a trustee” under SIPA, nor § 78lll(11), which defines net

equity, discuss whether the Trustee has discretion for choosing how to calculate net equity, and if

so, to what degree. Therefore, determining if the Trustee is permitted to use the Net Investment

Method for calculating the Defendants’ net equity may very well require the court to hold as a

matter of law for the first time the scope of a Trustee’s power to choose a method for calculating

net equity under SIPA.

       D. Withdrawal is Mandatory

       Mandatory withdrawal exists “to assure that an Article III judge decides issues calling for

more than routine application of [federal laws] outside of the Bankruptcy Code.” Enron Power


                                                    12
Mktg. v. Cal. Power Exch. (In re Enron), No. 04–cv–8177, 2004 WL 2711101, at *2 (S.D.N.Y.

Nov. 23, 2004) (alteration in original). However, the mandatory withdrawal provision of §

157(d) is “to be construed narrowly, so that it does not become an ‘escape hatch’ for matters

properly before the bankruptcy court.” In re Johns-Manville Corp., 63 B.R. 600, 603 (S.D.N.Y.

1986). As such, mandatory withdrawal under this provision is “reserved for cases where

substantial and material consideration of non-Bankruptcy Code federal statutes is necessary for

the resolution of the proceeding.” In re Ionosphere Clubs, Inc., 922 F.2d 984, 995 (2d Cir.

1990).

         The “‘substantial and material consideration’ element for mandatory withdrawal is

satisfied where resolving the action would require the bankruptcy court to ‘engage itself in the

intricacies’ of non-bankruptcy law. . .” In re Ames Dep’t Stores Inc., 512 B.R. 736, 741

(S.D.N.Y. 2014). Thus, a “simple application[] of federal laws apart from the bankruptcy

statutes” does not constitute “substantial and material” consideration. Sec. Inv’r Prot. Corp. v.

Bernard L. Madoff Inv. Sec. LLC, 454 B.R. 307, 312 (S.D.N.Y. 2011) (citing City of New York v.

Exxon Corp., 932 F.2d 1020, 1026 (2d Cir. 1991)). Withdrawal is instead mandatory “when

complicated interpretive issues . . . of first impression, have been raised under non-Title 11

federal laws.” In re Adelphi Inst., Inc., 112 B.R. 534, 537 (S.D.N.Y. 1990). See also In re

Enron Power Mktg., Inc., No. 01 CIV.7964, 2003 WL 68036, at *5 (S.D.N.Y. Jan. 8, 2003)

(determining withdrawal was not mandatory in “a relatively simple action for breach of contract

that will not necessitate interpretation—let alone substantial interpretation of issues of first

impression.”).

         This case involves “substantial and material consideration” of SIPA, a non-bankruptcy

code federal statute. In re Ionosphere Clubs, Inc., 922 F.2d at 995. While the Trustee contends



                                                      13
that the bankruptcy court will merely need to “apply the Net Equity Decision to the facts to be

adduced at the coming trial,” resolution of this proceeding involves much more than a routine

application of settled law. The proceeding raises the issues of whether the Net Investment

Method is permissible if a customer has directed and authorized trades but those trades were not

executed, and also whether the Trustee has the discretion to choose between competing methods

of calculating net equity generally. As discussed above, “[n]either the language of the statute nor

existing interpretive precedents provide clear answers” to these significant questions. In re

Johns-Manville Corp., 63 B.R. at 603 (S.D.N.Y. 1986). See also Sec. Inv. Prot. Corp. v.

Bernard L. Madoff Inv. Sec. LLC, 454 B.R. 307, 313 (S.D.N.Y. 2011) (determining that, because

an issue of interpretation of non-bankruptcy law was “an open question in this Circuit,”

withdrawal was mandatory). To the contrary, the bankruptcy court would be required to

interpret SIPA in the first instance to address these substantial issues.

       And while it may be true that the bankruptcy court naturally will have expertise with

SIPA, “[r]egardless of a bankruptcy court’s familiarity with a statute outside of Title 11, the

requirements for mandatory withdrawal are satisfied if the proceeding requires” substantial and

material “consideration of a law outside of Title 11.” Sec. Inv. Prot. Corp., 454 B.R. at 316.

Courts in this district have already held that similar kinds of questions regarding a customer’s

claims and the powers of the Trustee under SIPA mandate withdrawal. In Fairfield Greenwich,

the court held that determining whether a plaintiff’s securities claims against the Defendants are

“customer property” as defined by SIPA “necessarily involves a significant interpretation of

federal law outside the Bankruptcy Code.” Sec. Inv. Prot. Corp. v. Bernard L. Madoff Inv. Sec.

LLC, 486 B.R. 579, 583 (S.D.N.Y. 2013). Another court held that “determining if the Trustee

has standing [to sue] as an assignee of [BLMIS] customers,” an unsettled question of law,



                                                      14
required “substantial interpretation of SIPA.” Sec. Inv. Prot. Corp. v. Bernard L. Madoff Inv.

Sec. LLC, 454 B.R. at 315.

          In sum, as this case squarely involves “a matter of first impression, undecided by the

Second Circuit,” that requires “significant interpretation and application of non-bankruptcy

federal law,” the Court must withdraw the reference. In re Joe's Friendly Serv. & Son Inc., No.

14-BK-70001(REG), 2019 WL 6307468, at *6 (E.D.N.Y. Nov. 25, 2019) (cleaned up).

   III.      CONCLUSION

          For the reasons stated above, Defendants’ motions are GRANTED. The references to the

bankruptcy court in 20-cv-10109 and 20c-cv-10057 are withdrawn. This resolves Dkt. No. 1 in

both cases. The parties are to submit a joint letter by June 14, 2021 updating the Court on the

status of discovery and providing a proposal for next steps.



          SO ORDERED.


           Dated: May 18, 2021
           New York, New York
                                                      ____________________________________
                                                                   ALISON J. NATHAN
                                                                United States District Judge




                                                      15
